DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Board Decision
The Board Decision was issued December 6, 2021.  On page 5, the Board provided the rationale for its decision and stated: “The Examiner admits that the disputed limitation is supported by two embodiments from the Specification and that the technology of the claim is predictable.” The Board cited pages 22-23 of the Examiner’s Answer for support.  On page 22 of the Answer the Examiner stated (emphasis added):
While it is true that a broad claim can be enabled by a single embodiment, it is not true that any claim in a predictable art is always supported by one or even several disclosed embodiments.  As discussed above, the application teaches complex algorithms (FIGS. 13 and 14) and complex structure for the generators (FIGS. 9 and 11), while the claim scope is broad and requires little to none of these teachings.  While the art may be predictable, the disparity between the scope of the claims and the teachings in the application are such that the art is not sufficiently predictable to support the broad scope of the claims in light of the complexity required in the teachings.  
On page 23 the Examiner stated (emphasis added):
Therefore, while the level of predictability would allow for a certain amount of modification, the Examiner does not agree that the predictability of the art supports enablement of the full scope of the present claims 
See also the bottom of page 24 where the Examiner states: 
There are, however, no working examples to support the broad scope of the claims which require little to none of the algorithm and structure of FIGS. 9, 11, 13, and 14. 
Nonetheless, the Examiner acknowledges the Board’s authority in this matter and the 112(a) rejections are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  
US 2005/0185255 (Doerr) at FIG. 1 teaches the use of an optical splitter 102, an optical hybrid 110, and one or more sets of BPDs 120.  However, the structure is different than the present application.  Contrast this with FIGS. 9 and 11 of the present application in which particular outputs of the splitters 210, 212, 263, 265 bypass the hybrid 222, 262, 264, 270 and connect directly to one of the BPDs 224, while other outputs of the splitters 210, 212, 263, 265 connect to one or more of the hybrids 222, 262, 264, 270.
US 2012/0008951 (Mikami) at FIG. 2 teaches the use of an optical splitter 201, optical hybrids 204, 205, and BPDs 206-209.  However, the structure is different than the present application.  Contrast this with FIGS. 9 and 11 of the present application in which particular outputs of the splitters 210, 212, 263, 265 bypass the hybrid 222, 262, 264, 270 and connect directly to one of the BPDs 224, while other outputs of the splitters 210, 212, 263, 265 connect to one or more of the hybrids 222, 262, 264, 270.
US 2014/0079390 (Kim) at FIG. 6 teaches the use of an optical splitter 604a, optical 
The following art is also related to this technology area.  US 2015/0381301 (Jeong; submitted by Applicant) teaches the use of polarization splitter/rotators.  See, for example, [0027]: 
… the polarization beam splitter 12 and the polarization rotator 14 may be an appropriate polarization beam splitter and an appropriate polarization rotator selected from publicly known polarization beam splitters and polarization rotators that operate on the basis of various types of principles.
See also FIG. 1A which illustrates the polarization splitter 12 and polarization rotator 14.
US 2009/0226129 (Kuipers) teaches that AWGs can be used as wavelength separators.  See, for example, FIG. 20 and PG Pub [0159]:
Referring to FIG. 20, an input optical signal is supplied to an AWG 700. In known manner, the AWG acts as a wavelength separator to divide the input optical signal into separate wavelength channel output signals 710. Each of these is supplied to a resonator arrangement 720. The resonator arrangement is shown for simplicity in FIG. 20 as a single resonator, but can of course be any other resonator arrangement such as other arrangements described in the present specification.  
US 2002/0126347 (Hogan) teaches the use of an AWG as a wavelength separator.  See, for example, FIG. 3 and PG Pub:
[0013] The Wavelength Separator Modulator and Combiner (WSMC) module 204 is illustrated in more detail in FIG. 3, where a wavelength separator 301, such as an arrayed waveguide grating, separates the wavelengths that arrive in a combined manner at the input 302 into "k" spatially separated individual wavelengths 303 to 304. These individual wavelengths are routed through a set of k modulators 305 also labeled Ml to Mk. The modulated output pulses of this set of modulators are then re-combined in a wavelength combiner 306, such as an arrayed wave guide grating and made available at the output of the module 307. 

[0017] In an second preferred embodiment, the wavelength separator modulator and combiner modules, 204 in FIG. 2, consist of a single device that serves both as a wavelength separator and wavelength combiner. This is illustrated in FIG. 5, where the combined multiple wavelength is input by means of the input fiber 501 through an optical circulator 502 to a wavelength separator 503, such as an arrayed waveguide grating, which separates the optical signal into k individual wavelengths 504 to 505. These k wavelengths are applied to a set of k reflective modulators 506 (such as electro-absorption modulators) by which the pulsed radiation is modulated in a similar manner to that described above. One side 507 of the modulator set is highly reflective and reflects the radiation back through the modulator set, thus doubling the interaction length of the modulators, to be recombined by the same device 503 that separated the wavelengths and then to emerge through the optical circulator 502. This circulator 502 routes the output signal through a second port 508, to form the output of the module. A key advantage (in addition to longer interaction length and lower part count) of this reflective approach is that it enables very simple interconnection between the electronic signals driving the modulators, in that with this reflective configuration a set of electronic drivers can mate directly to the set of reflective modulators, with all drivers and modulators having exactly the same configuration, thus facilitating integration. Other aspects of this second preferred embodiment are similar to the first preferred embodiment. 

Hogan also teaches that elements other than AWGs can be used for wavelength separators.  See, for example, [0019]:
[0019] It is understood that the above description is intended to be illustrative and not restrictive. Many of the features have functional equivalents that are intended to be included in the invention as being taught. For example, wavelength separators other than arrayed waveguide gratings, such as optical filters, could be used, or instead of modulator sets, fiber optical modulators could be used. Various other combinations of fiber elements, waveguide elements, modulator elements and wavelength combiner elements can be employed. Other examples will be apparent to persons skilled in the art. 
 US 2003/0053171 (Baumann) teaches that Mach Zehnders can be used as wavelength separators.  See, for example, FIGS. 1 and 2, and [0039]:
The Mach-Zehnder interferometer 1 operates as a wavelength separator. Present at its input 13 is a 3 dB coupler of which one arm is connected to the input/output waveguide 4. The 3 dB coupler 13 splits the input signal including the wavelength .lambda.1, .lambda.2 equally between the two arms 11, 12 of the Mach-Zehnder interferometer 1. In this case, in the lower arm 12 the signal leads the signal in the other arm 11 by the phase .pi./2.  

US 2013/0176554 (Loncar) teaches that it was known to use micro ring resonators as wavelength separators.  See, for example, [0008]:
 On-chip spectrometers have also been realized with micro-ring resonators (as wavelength separators) and combined with an on-chip planar diffraction grating that couples the spectrally resolved output signal to a waveguide array, with large insertion loss (.about.20dB) due to scattering from the Fresnel lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DARREN E WOLF/Primary Examiner, Art Unit 2636